DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/05/2022 has been entered. Claims 1-11 and 20-26 remain pending in the application. Claims 20-26 are new.

Response to Arguments
Applicant’s arguments, filed 01/05/2022, with respect to claims 1, 5 and 20 have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1-11 and 20-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is allowable for disclosing a method implemented by one or more processors, comprising: 
identifying a plurality of positive training instances that each include input features and response features, wherein for each of the positive training instances: 
the input features are based on content of an electronic communication, wherein the input features comprise groups of input features including at least a first group of input features and a second 
the response features are based on a reply electronic communication that is a reply to the electronic communication; 
training a scoring model based on the positive training instances, wherein training the scoring model based on a given instance of the positive training instances comprises: 
generating a first input vector based on applying the first group of input features to a first parallel input upstream layer of an input neural network model of the scoring model, wherein generating the first input vector is independent of the response features; 
generating a first response vector based on applying the response features to a first parallel response upstream layer of a response neural network model of the scoring model, wherein generating the first response vector is independent of the input features; 
determining a first response score based on comparison of the first input vector and the first response vector; 
updating the first parallel input upstream layer and the first parallel response upstream layer based on comparison, by an error engine, of the first response score to a given response score indicated by the givenPage 2 of 14Patent Application No. 15/476,292Attorney Docket No. ZS202-17807 Response to 11/08/2021 Office Actioninstance, the given response score indicated by the given instance being a positive response score; 
generating a second input vector based on applying the second group of input features to a second parallel input upstream layer of the input neural network model of the scoring model, wherein generating the second input vector is independent of the response features; 
generating a second response vector based on applying the response features to a second parallel response upstream layer of the response neural network model of the scoring model, wherein generating the second response vector is independent of the input features; 

updating, by the error engine, the second parallel input upstream layer and the second parallel response upstream layer based on comparison of the second response score to the given response score indicated by the given instance; 
generating an overall input vector based on application of the first and second input vectors to input downstream layers of the input neural network model of the scoring model, generating the overall input vector being independent of the first and second response vectors; 
generating an overall response vector based on application of the first and second response vectors to response downstream layers of the input neural network model of the scoring model, generating the overall response vector being independent of the first and second input vectors; 
determining an overall response score based on comparison of the overall input vector and the overall response vector; and 
updating the input downstream layers and the response downstream layers based on comparison of the overall response score to the given response score indicated by the given instance.  

the closest references found 
Prakash (Emulating Human Conversations using Convolutional Neural Network-based IR) in Fig. 3, section 3, discloses a network including a message model and a response model, the message X and response Y are applied to the network, the input vector MX (first input vector) and response vector RY (first response vector) are generated, and a relevance score (X, Y) is computed to determine a response score. Prakash, however, is silent of a second input vector and a second response vector.
AL-Rfou in Fig. 4, section 4.3 recites a model including three parallel layers h1-h3, where input features (input, content and author) and response features are applied to the parallel layers. Fig. 4 
However, the prior art of record do not teach or suggest, individually or in combination, 
generating an overall input vector based on application of the first and second input vectors to input downstream layers of the input neural network model of the scoring model, generating the overall input vector being independent of the first and second response vectors; 
generating an overall response vector based on application of the first and second response vectors to response downstream layers of the input neural network model of the scoring model, generating the overall response vector being independent of the first and second input vectors; 
determining an overall response score based on comparison of the overall input vector and the overall response vector; and 
updating the input downstream layers and the response downstream layers based on comparison of the overall response score to the given response score indicated by the given instance.  
Therefore the combination of features is considered to be allowable.

Claims 2-4 are considered to be allowable because they are directly or indirectly dependent on claim 1.
Claims 5 and 20 are considered to be allowable for disclosing the similar subject matter to claim 1.
Claims 6-11 are considered to be allowable because they are directly or indirectly dependent on claim 5.
Claims 21-26 are considered to be allowable because they are directly or indirectly dependent on claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128